Citation Nr: 0026905	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-08 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1965 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision of the Department of 
Veterans Affairs (VA) Denver, Colorado, Regional Office (RO), 
in which the RO denied entitlement to service connection for 
rheumatoid arthritis.  The veteran perfected an appeal of the 
November 1998 decision.  


FINDING OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
for service connection for rheumatoid arthritis is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for rheumatoid 
arthritis is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

Review of the service medical records indicates that an 
August 1965 entrance examination is negative for evidence of 
rheumatoid arthritis.  In October 1965 the veteran was 
suffering from acute and painful swelling of the knees and 
wrists, along with fever and malaise.  In November 1965 the 
veteran received treatment for complaints of joint pains in 
the elbows and knees, dizziness, nausea, shortness of breath 
and slight chest pain.  Impression was rheumatic fever.  It 
was noted that the veteran was hospitalized after having one 
to two days of fever and migratory polyarthritis.  On 
physical examination, the veteran's left knee was warm and 
extremely tender and the right knee was slightly warm and 
enlarged.  There was slight tenderness and fever at the left 
ankle and the veteran's hands were minimally tender.  In 
January 1966 the veteran had a recurrence of arthralgia and 
complaints of knee and foot pain.  A January 1966 clinical 
record noted that the veteran had rheumatic fever, acute, 
treated, and cured.  The veteran's September 1969 report of 
medical examination was negative for evidence of rheumatoid 
arthritis.  

During a November 1969 VA report of medical examination, the 
veteran complained of having rheumatic fever with a heart 
murmur.  Another VA clinical record from November 1969 shows 
an impression of rheumatic fever.  

A December 1969 VA special cardiovascular examination 
indicates that the veteran had to take Bicillin injections 
every month for the prevention of rheumatic fever.  Diagnosis 
was rheumatic fever, by history and by records.  In addition, 
a December 1969 VA X-ray report showed a diagnosis of 
rheumatic fever by history and by records. 

A November 1975 private hospital discharge summary shows a 
diagnosis of status post rheumatic fever.  Other private 
treatment records dated from November 1975 show that the 
veteran denied joint pain, tenderness, and stiffness.  The 
veteran claimed having adequate strength and loss of strength 
recently.  

VA X-ray reports from August 1993 reveal an impression of 
small osteophytes of the right radial head.  The study was 
otherwise normal.

During an August 1993 Disability Evaluation Examination, the 
veteran had complaints of pain in both joints, both ankles, 
both elbows, and both hands.  The veteran further stated that 
as to his joint pain he has some stiffness, swelling, and 
pain in the mornings.  He reported not having any fever, 
having joint pains that were aggravated by the weather, and 
he no longer takes Bicillin for his joint pain.  The VA 
examiner's impression was that the veteran's problems were 
related more to his head injury and myofascial neck pains, 
cervical disk and right-sided peripheral neuropathy than with 
his joint problems.  On examination, as to the veteran's 
shoulders there was minimal tenderness on the right, there 
was some tenderness over the medial epicondyle of the right 
elbow, the wrists were minimal to none for pain and 
tenderness, the knees were normal without deformity, and 
there was minimal tenderness in the veteran's hand.  

A June 1995 private medical prescription form notes that the 
veteran had patellofemoral arthritis of the right knee.  

A January 1996 VA Medical Center (VAMC) outpatient treatment 
record indicates that the veteran had a long history of 
rheumatoid arthritis.  

An August 1997 private medical prescription form indicates 
that the veteran has rheumatoid arthritis with the neck, 
shoulders, hands, and feet involved.  

An August 1997 private medical report shows that the 
veteran's neck continued to crunch, his right foot was 
painful and deformed, his hands and knuckles were deformed, 
and the veteran was bothered by bilateral shoulder pain.  
Assessment was rheumatoid arthritis with involvement of neck, 
shoulders, hands, and feet.  

VAMC outpatient treatment records from August to September 
1997 show an Axis III diagnosis of arthritis.  

A December 1997 VAMC outpatient treatment record indicates 
that the veteran had concerns about arthritis in his hands 
and feet.  

An April 1998 private medical prescription form shows that 
the veteran has rheumatoid deformities in the hands and feet.  

An April 1998 private medical report notes that pain in the 
veteran's right shoulder had worsened and he continued to 
have pain in certain positions.  The veteran was also 
concerned about ongoing soreness in his hands which were 
deforming.  His feet and both knees also showed a deformity.  
Assessment was again rheumatoid arthritis.  

In a May 1998 private medical report, the veteran reported 
suffering from complaints of low back pain and weather 
related multiple arthralgias involving the multiple parameter 
telemetry, the metacarpophalangeal joints, the right knee, 
and the right and left shoulder.  It was noted that cold or 
damp weather seemed to worsen the pain significantly and the 
pain was reduced when the veteran was taking frequent hot 
baths.  The veteran reported that his symptoms were worse in 
the mornings.  Assessment was probable rheumatoid involvement 
of the veteran's neck, hands, and feet.  It was noted that 
there was a likely contributing element of secondary 
myofascial pain as well.  

In September 1998, Steven Oboler, M.D., Clinical Director of 
the VA Compensation and Pension unit at the VAMC in Denver, 
Colorado, reviewed the veteran's claims folder and provided 
an opinion as to whether or not the veteran's currently 
diagnosed rheumatoid arthritis is a residual of his inservice 
rheumatic fever with associated inflammation of the joints.  
Dr. Oboler found that there was no evidence that the 
veteran's more recently diagnosed rheumatoid arthritis was 
either related to the veteran's episode of acute rheumatic 
fever while the veteran was on active duty or had its onset 
while the veteran was on active duty.  Dr. Oboler also quoted 
from Kelley's Textbook of Rheumatology (5th edition, 1997) 
that rheumatic fever never causes permanent joint 
deformities, with the rare exception of the so-called Jaccoud 
type of deformity of the metacarpophalangeal joints.  Since 
this occurs so rarely, its relationship to rheumatic fever is 
not clear, but it usually occurs in veteran's with severe 
rheumatic disease.  In the report it was also noted that 
Robert Janson, M.D., found that if the veteran had Jaccoud 
arthritis of the hands, manifestations would definitely have 
been present during his subsequent three years of military 
service and certainly noted on separation medical 
examination.  Dr. Oboler further noted that according to Dr. 
Janson and standard medical rheumatology textbooks any 
association between rheumatic fever and subsequent 
development of rheumatoid arthritis would be purely 
speculative and highly unlikely.  

II. Laws and Regulations

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime.  38 
U.S.C.A. § 1110 (West 1991).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).  For 
the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded. 38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd , 126 F.3d 1464 
(Fed.Cir. 1997), cert. denied, 118 S.Ct. 2348(1998).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation. Epps, 126 F.3d 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 
Vet.App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed Cir. 1996)(table).  

Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  In addition, if 
the claim for service connection pertains to a disease rather 
than the residuals of an injury, a well grounded claim can be 
established by evidence showing a chronic disease in service 
or during any applicable presumptive period and present 
disability from that disease.  See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence maybe sufficient to show the incurrence of a disease 
or injury in service and continuity of the disorder following 
service.  Medical evidence is required, however, to show a 
relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 12 Vet. App. 
296 (1999).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188 (1999).  

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. §  5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not reported the existence of any other records that, if 
obtained, would make his claim well-grounded.  Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  The Board has no further 
duty, therefore, to notify him of the evidence to support his 
claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

III. Analysis 

Numerous VAMC outpatient treatment records and private 
treatment records show that the veteran has a history of 
rheumatoid arthritis of the neck, shoulders, hands, and feet.  
In addition, the service medical records from October to 
November 1965 show that the veteran received treatment for 
complaints of joint pains in the elbows and knees, dizziness, 
nausea, shortness of breath and slight chest pain.  The 
veteran also received treatment in January 1966 for 
arthralgia and complaints of knee and foot pain.  Therefore, 
the Board finds that the first and second Caluza elements 
have been satisfied because there is evidence of treatment 
for joint pains while in service and a current medical 
diagnosis of rheumatoid arthritis.  Caluza, 7 Vet. App. at 
506.  

The veteran has provided lay evidence indicating that his 
rheumatoid arthritis began while he was in service.  The 
veteran's claim rests on his assertions that his rheumatoid 
arthritis is related to the rheumatic fever he had during his 
period of active service.  However, the appellant, as a lay 
person without medical knowledge is not competent to offer 
opinions or to make such conclusions regarding medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  Because the veteran has not submitted evidence of 
an etiological relationship between his rheumatic arthritis 
and service, the Board finds that he has not met his initial 
burden of presenting evidence of a well-grounded claim.

Although the medical evidence shows that he has rheumatic 
arthritis, that evidence does not suggest that the current 
disability is related to an in-service disease or injury.  In 
addition, in September 1998, Dr. Oboler, found that there was 
no evidence that the veteran's more recently diagnosed 
rheumatoid arthritis was either related to the veteran's 
episode of acute rheumatic fever while the veteran was on 
active duty or had its onset while the veteran was on active 
duty.  Therefore, inasmuch as there is no competent evidence 
establishing medical causation between the veteran's 
rheumatic arthritis disorder and his period of service, the 
appellant's claim is implausible and not well-grounded.  
Therefore, the claim must be denied.  38U.S.C.A. § 5107(a).


ORDER

The claim of entitlement to service connection for rheumatoid 
arthritis is denied as not well grounded.  




		
	A. BRYANT 
	Veterans Law Judge
	Board of Veterans' Appeals



 

